Citation Nr: 0905737	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dental trauma, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for facial scars, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION


The Veteran served on active duty from February 1961 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2005, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In September 2005, the Board remanded this matter for 
additional evidentiary development, which has since been 
completed.

In September 2006, the Veteran filed informal claims of 
service connection for osteoarthritis of all joints, a heart 
disorder, and diabetes mellitus. The RO acknowledged the 
claims by issuing a notice letter in September 2006.  As 
these issues have not been developed for appellate review, 
they are referred to the agency of original jurisdiction for 
appropriate further action.


FINDINGS OF FACT
 
1.  The Veteran is not shown to have been exposed to ionizing 
radiation during service.

2.  The Veteran does not have a dental condition resulting 
from a combat wound or other service trauma, to include 
claimed exposure to ionizing radiation.

3.  Prostate cancer is not shown to have been present during 
the veteran's military service, or for years thereafter, nor 
is this condition the result of any incident occurring during 
his military service, including his claimed exposure to 
ionizing radiation.

4.  The competent evidence of record does not show any 
current facial scars that are related to the veteran's 
military service, including his claimed exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.381 (2008).

2.  Prostate cancer was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to inservice exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).

3.  Facial scars were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred, to include as due to inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's February 2003 letter advised the Veteran of the 
foregoing elements of the notice requirements.  Subsequent 
notice letters were also sent to the Veteran in letters dated 
in September 2003 and September 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim). 

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As indicated in detail below, the RO has 
also completed all necessary development related to the 
Veteran's alleged inservice ionizing radiation exposure.  See 
38 C.F.R. § 3.311 (2008).  Finally, the Board concludes that 
a medical opinion concerning the etiology of the conditions 
claimed on appeal is not required.  

In making this determination, the Board notes that the 
Veteran has not established any inservice exposure to 
ionizing radiation.  In addition, there is no treatment shown 
for any of dental trauma, prostate cancer or facial scars 
during service, or within the first post service year.  
Moreover, there is no evidence of any of these conditions for 
many years after the Veteran's discharge from the service, 
and there is no indication that any claimed condition is 
associated with the Veteran's service, or any incident 
occurring therein, to include claimed exposure to ionizing 
radiation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In August 2005, the Veteran filed a statement indicating that 
his VA physician had stated that the current conditions on 
appeal were secondary to his inservice exposure to ionizing 
radiation.  No effort was made to obtain records from this 
physician.  However, as indicated in detail below, the 
evidence does not establish that the Veteran was exposed to 
ionizing radiation during service.  As such, any opinion 
relating the veteran's claimed disabilities to his purported 
radiation exposure would be based upon an incorrect factual 
basis and of no probable value.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (the Board may reject a medical opinion 
if the Board finds that other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion).  The Board does not find this 
evidence to be pertinent to the Veteran's appeal herein.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
I. Service Connection Claims

The Veteran in this case is seeking entitlement to service 
connection for dental trauma, prostate cancer and facial 
scars.  He attributes all three of these conditions to 
inservice exposure to ionizing radiation.  Specifically, he 
claims that he was exposed to ionizing radiation while 
guarding nuclear weapons in Wildenrath, Germany.  

At his hearing before the Board, the Veteran testified that 
as a result of his inservice exposure to ionizing radiation, 
he started losing his teeth.  He further indicated that he, 
"was not hit in the mouth or anything like this."  Hearing 
Transcript, p. 3. (April 15, 2005).  He also testified that 
he developed facial scars and prostate cancer as a result of 
this exposure.  Id., p. 6.  

Historically, the Veteran served on active duty in the Air 
Force from February 1961 to April 1965.  A review of his 
service personnel records revealed that he completed an air 
policeman course and a law enforcement corrections course 
while in the service, and that he was granted a top secret 
clearance in October 1961.  The records also reflect that the 
Veteran served as a custodial agent at Royal Air Force 
station, Wildenrath, Germany, from July 1961 to November 
1963. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including prostate cancer, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the Veteran is not shown to be a "radiation-exposed 
veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  
Moreover, dental trauma, prostate cancer, and facial scars 
are not listed as a condition warranting presumptive service 
connection for radiation-exposed Veterans.  38 C.F.R. 
§ 3.309(d)(2).  As such, service connection for any of these 
conditions is not warranted under this presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

As dental trauma and facial scars are not shown to be 
radiogenic diseases as defined in 38 C.F.R. § 3.311(b)(2), 
and given that there is no competent evidence of record 
suggesting that either of these conditions is a radiogenic 
disease, service connection for dental trauma and facial 
scars, as secondary to inservice exposure to ionizing 
radiation, must be denied.  See 38 C.F.R. § 3.311(b)(4).  

The Board notes, however, that prostate cancer is a 
radiogenic disease.  Accordingly, additional development of 
this claim, as was directed in the Board's September 2005 
remand, is required.  Nevertheless, while 38 C.F.R. § 3.311 
provides for enhanced development procedures for diseases 
considered "radiogenic" in nature, it does not establish 
any presumption as to a nexus between the disease and 
service.

Pursuant to 38 C.F.R. § 3.311(a), the RO requested and 
obtained a dose assessment concerning the Veteran's claim.  
In response, the Air Force Medical Support Agency, Office of 
the Surgeon General, in letters dated in August 2006 and 
December 2006 indicated that they found no indication in the 
Veteran's records, nor other records maintained by the Air 
Force Safety Center that the Veteran was exposed to any 
significant source of radiation as a result of his duties.  
The December 2006 letter stated, "[t]he record(s) did not 
indicate any medical evaluations for radiation exposure, nor 
a medical condition being the basis for the veteran's 
discharge."  They also reported that this check included a 
records query conducted by the Royal Air Force, which did not 
reveal any history of radiation incidents or accidents at RAF 
Wildenrath, nor any medical records related to radiation 
exposure for the Veteran.

A subsequent memorandum, dated in January 2008, from the 
Chief Public Health and Environmental Hazards Officer, 
writing for the Under Secretary for Health, indicated that 
after reviewing the Air Force findings it was not possible 
for them to provide an occupational radiation dose estimate 
for the Veteran.  Finally, a letter from the Director of VA 
Compensation and Pension Service, dated January 9, 2008, 
noted that absent a radiation dose greater than zero rem, 
further review under 38 C.F.R. § 3.31 is not possible.  see 
also 38 C.F.R. § 3.311(b)(4) (addresses the need to obtain an 
opinion from the Under Secretary of Benefits only for claims 
in which the claimant cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease).

Under these circumstances, the Board concludes that the 
Veteran was not exposed to ionizing radiation during service.  
Thus, service connection for all three conditions on appeal, 
secondary to ionizing radiation, is not warranted.

Nevertheless, there is a third avenue of recovery in this 
case.  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  As such service connection on a 
direct basis will be addressed below.

A. Dental Disorder

Service connection may be granted for disease or injury of 
individual teeth shown to have been incurred in service, 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2008).  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
(rather than for compensation purposes) as provided for in 38 
C.F.R. § 17.161. See 38 C.F.R. §§ 3.381, 17.161 (2008).  

The Veteran's pre-enlistment examination, performed in March 
1960, was silent as to any dental disorders.  A review of his 
service treatment records was silent as to any treatment or 
complaints of dental trauma.  On his physical examination, 
performed in September 1963, dental examination revealed that 
the Veteran's was missing all of his upper teeth (1 through 
16), as well as teeth numbered 17, 18, 32 and 33.  The report 
also noted that teeth 29 and 30 were restorable, and 
concluded with a diagnosis of dental caries remedial.  On his 
separation examination, dated in April 1965, dental 
examination revealed that he was missing all of his upper 
teeth (1 through 16), as well as teeth numbered 17, 32 and 
33.  It also noted that teeth numbered 29 and 30 were 
restorable.  

While the Board accepts as true the Veteran's assertion that 
many of his teeth were extracted during service, there is no 
evidence that he suffered dental trauma due to injury, and 
the Veteran has never asserted such.  

The veteran claims that his teeth were loosened and then fell 
out as a result of his claimed inservice exposure to ionizing 
radiation.  As noted above, inservice exposure to ionizing 
radiation has not been established.  Moreover, there is no 
evidence of the Veteran having incurred dental trauma during 
service.  In fact, he specifically denied having any actual 
dental trauma during his hearing before the Board.  Finally, 
as noted in the physical examination in September 1963, the 
Veteran was diagnosed in service with dental caries remedial.

Accordingly, the Board finds that the Veteran did not incur a 
dental disability or injury to his teeth during service as a 
result of a combat wound, service accident or trauma 
(injury).  

In accordance with the statute and regulation, service 
connection may not be established for compensation purposes 
for missing or damaged teeth, not the result of trauma.  See 
38 C.F.R. §§ 3.381, 17.161 (2008).  The Board finds, 
therefore, that entitlement to VA compensation benefits for 
missing teeth is not shown.


The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2008).  The current 
medical evidence does not show that the Veteran experienced 
any damage to the maxilla or mandible during service, and the 
Veteran has not asserted such.  Therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation.  

B.  Prostate Cancer

A review of the evidence does not support the claim of 
service connection for prostate cancer on a direct basis.  
The Veteran's service treatment records are negative for this 
disorder, and there is no medical evidence that this disorder 
is related to his military service.  In making this 
determination, the Board points out that the first evidence 
of the Veteran having been diagnosed with prostate cancer 
appears in 1997, over twenty years after his discharge from 
the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Moreover, there is no medical evidence of record 
that prostate cancer is related to his military service. 

In this case, the Veteran's statements are not competent 
evidence to establish a causal relationship between his 
current prostate cancer and his military service, or to any 
incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the Veteran's 
prostate cancer is related to his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for prostate cancer.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


C.  Facial Scars

At his hearing before the Board, the Veteran testified that 
he developed facial scars while in the military due to his 
claimed inservice exposure to ionizing radiation.

A review of his service treatment records is completely 
silent as to any treatment for any type of burn, wound or 
injury on the Veteran's face.  Moreover, a review of the 
Veteran's claims folder fails to reveal any post service 
treatment or diagnosis of facial scars.  A May 1967 VA 
examination noted the presence of a white leukoderma patch on 
his chin but was absent any findings of facial scars.  
Service connection for the leukoderma patch was denied in 
July 1967.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of facial scars.  
As the Veteran has no competence to give a medical opinion on 
the diagnosis of a condition, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has a facial scars for VA purposes.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for dental trauma, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for facial scars, claimed as due to 
exposure to ionizing radiation, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


